Citation Nr: 0030619	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  97-26 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 10 percent disability rating, effective 
March 13, 1997.  In a December 1997 hearing officer decision, 
an effective date of March 13, 1996, for the grant of service 
connection for PTSD was granted, and a 30 percent disability 
rating for PTSD was assigned, also effective March 13, 1996.

In July 1999, the Board denied the claim of entitlement to an 
earlier effective date for the grant of service connection 
for PTSD and remanded the issue of entitlement to a rating in 
excess of 30 percent for PTSD.  The Board also noted that the 
veteran had raised the issue of an increased rating for his 
left lower extremity disability.  Although he was given a VA 
muscles examination, that issue has not been adjudicated.  
This matter is again referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and there has 
been compliance with the duty to assist.  

2.  Prior to September 11, 1997, the veteran's PTSD resulted 
in no more than definite (moderately large) social and 
industrial impairment as contemplated by the old rating 
criteria for psychiatric disorders and no more than 
occupational and social impairment with reduced reliability 
and productivity as contemplated by the revised rating 
criteria.  

3.  From September 11, 1997 to December 9, 1999, the 
veteran's PTSD has been manifested by considerable social and 
industrial impairment as contemplated by the old rating 
criteria; these criteria are more favorable than the revised 
ones.  

4.  Since December 9, 1999, PTSD has resulted in no more than 
definite (moderately large) social and industrial impairment 
as contemplated by the old rating criteria for psychiatric 
disorders and more than occupational and social impairment 
with reduced reliability and productivity as contemplated by 
the revised rating criteria.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD were not met prior to September 11, 1997.  
38 U.S.C.A. §§ 1155, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 4.3, 4.7, 
4.19, 4.130, Diagnostic Code 9411 (1999); 38 C.F.R. 
§§ 4.129, 4.132, Diagnostic Code 9411 (1996).

2.  An initial 50 percent rating for PTSD from September 11, 
1997 to December 9, 1999, is warranted under the rating 
criteria effective prior to November 7, 1996; however, under 
the revised criteria, a rating on excess of 30 percent for 
PTSD would not be warranted.  38 U.S.C.A. §§ 1155, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); VAOPGCPRC 3-
2000 (April 10, 2000).

3.  The criteria for an initial evaluation in excess of 30 
percent for PTSD are not met from December 9, 1999.  
38 U.S.C.A. §§ 1155, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 4.3, 4.7, 
4.19, 4.130, Diagnostic Code 9411 (1999); 38 C.F.R. 
§§ 4.129, 4.132, Diagnostic Code 9411 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reveal no complaints or 
findings of a psychiatric disorder.  His service separation 
document shows that he completed the 7th grade.  In January 
1951, a private doctor wrote that he had seen the veteran in 
1948 and 1950 for complaints of nervousness and he 
recommended a psychiatric evaluation.  The veteran underwent 
a VA examination in March 1951.  The diagnosis was chronic, 
moderate anxiety reaction, which was manifested by tension, 
apprehension, marked introspection, restlessness, sleep 
disturbance and episodes of depression.  It was noted that 
there was a moderate incapacity, to include a partial social 
incapacitation, but that there was no industrial 
incapacitation.

In January 1952, the Board denied service connection for an 
anxiety reaction.

VA medical records reflect that the veteran received 
treatment for alcohol abuse in December 1990.  A mental 
status evaluation during that treatment revealed that he was 
alert, cooperative and in no distress.  He was well oriented 
to person, time and place.  He was a good historian; there 
were no deficits in recent or remote memory.  There were no 
cognitive deficits.  His affect and mood were appropriate.  
His associations were coherent.  There was no evidence of 
hallucinations, delusions or other bizarre material.  He had 
no suicidal ideation and was not a danger to others.  He had 
an emotional compulsion to use alcohol, but he also had 
serious concerns about the health effects of that substance.  
The mental status evaluation was considered normal.  

On March 13, 1997, the RO received the veteran's claim for 
service connection for PTSD.

VA outpatient treatment records show that an assessment of 
PTSD was first made on in March 1997.
The veteran underwent a VA psychological assessment in April 
1997.  He reported that three times a month he had nightmares 
about his war experiences.  He gave inconsistent answers 
about the amount of sleep he got per night, variously saying 
that he slept at most four hours a night and that he slept 
seven hours a night.  He denied experiencing flashbacks of 
his war experiences, but admitted having frequent memories of 
them.  He reported that he had been depressed since returning 
from the war.  He said that he had difficulty being in crowds 
and around other people, and that he had difficulty being 
affectionate with others, including his wife and children.  
He said that, while he became emotional very easily, he had 
difficulty sharing his feelings with others.  The veteran 
reported a lack of interest in activities, but denied 
avoidance of activities or situations that would arouse 
recollections of his war experiences.  In terms of increased 
arousal, he acknowledged that he had difficulty staying 
asleep because of noise in his neighborhood such as gunfire.  
He reported that he would become angry over the behavior of 
those who did the shooting.  He also admitted to having 
difficulty controlling his anger toward his wife, but denied 
any violent expressions of that anger.  He complained of 
impaired concentration; specifically, he frequently misplaced 
items and forgot what he was looking for.  He reported that 
he felt anxious and nervous constantly and that he frequently 
worried about his family.  

As for his employment history, he indicated that he had had a 
number of jobs involving manual labor and truck driving.  He 
said that he began working as a truck driver for the United 
States Postal Service in 1971.  He stated that he injured his 
back in 1986 and was placed on light duty.  He said that he 
worked in that capacity until he retired in 1987.  With 
regard to his marital history, he noted that he married his 
current wife in 1946.  He indicated that he had seven 
children from that marriage and that he had good 
relationships with all of them.  He reported a significant 
history of alcohol abuse, that he and his wife argued 
frequently, that he had attempted suicide in the past while 
he was drunk.  He indicated that he was not currently taking 
psychotropic medication.  Reportedly, he got into numerous 
fights when he was drinking and admitted to drinking heavily 
at family gatherings; however, he denied having drunk alcohol 
on daily basis for the past six months.  

On mental status evaluation the veteran was noted to be 
disheveled in appearance.  He was oriented, and his recent 
and remote memory was intact.  He denied experiencing 
symptoms of an overt thought disorder.  His mood was 
described as nervous.  Affect was noted to be constricted and 
somewhat depressed, and at times odd and inappropriate to 
content.  For instance, when discussing his injury in World 
War II, he became upset and tearful recalling how his father 
was notified of his injury, but he exhibited no affect 
associated with his war experience or other emotional aspects 
of his life.  He was a poor historian and had difficulty 
expressing how his symptoms impaired his day-to-day 
functioning.  He denied any current suicidal or homicidal 
ideation, plan or intent.

The veteran completed the Minnesota Multiphasic Personality 
Inventory-2 (MMPI-2).  The results were valid and 
interpretable.  An analysis of the validity scales indicated 
that he might have over-reported the extent and severity of 
the psychopathology he experienced; thus, it was noted that 
any interpretative hypotheses should be viewed with caution.  
His pattern of scores on the clinical scales revealed 
multiple elevations, which were consistent with those of 
veterans with PTSD.  However, his scores on the validity 
scales suggested that those elevations could be due to 
exaggerations of symptoms.  

The Axis I diagnoses were alcohol dependence in early partial 
remission and anxiety disorder, not otherwise specified, 
secondary to military experience.  Under Axis IV, it was 
noted that the veteran had had marital discord and combat 
experience.  A Global Assessment of Functioning (GAF) rating 
of 55 was assigned for current functioning.  It was noted the 
veteran reported frequent symptoms of anxiety and nervousness 
and complained of feeling depressed since service.  His 
psychosocial history revealed not only a significant history 
of alcohol dependence, but also current use.  It was also 
indicated that the results of psychological testing suggested 
that he might have over-reported the extent and severity of 
the psychopathology that he experienced.  However, his scores 
indicated that he may have been experiencing symptoms 
consistent with a diagnosis of an anxiety disorder.  It was 
noted that, while the veteran did not meet all of the 
criteria for a diagnosis of PTSD, he certainly had an anxiety 
disorder that dated back to 1948 and was related to service, 
that his lengthy history of alcohol dependence appeared to be 
related to the anxiety disorder, and that it most likely 
exacerbated his anxiety.  It was also noted that his history 
of alcohol dependence and current use may have masked 
existing symptoms of PTSD.  

The veteran was afforded a VA psychiatric examination in May 
1997.  It was noted that he attended school until the eighth 
grade and later passed the General Educational Development 
(GED) test after service.  With regard to alcohol use, he 
indicated that he had had very little to drink since 1974.  
He reported being retired from the United States Postal 
Service and that he currently went to swap meets to buy and 
sell goods.  His subjective complaints included lots of 
stress, dreams and memories.  As a result of his in-service 
stressors, he had recurrent and intrusive distressing 
recollections and nightmares once or twice a week.  He had 
occasional flashbacks depending on the circumstances, and 
reported that certain terrains made him think he was back in 
the jungle fighting.  With regard to avoidance of stimuli, he 
reported that he avoiding talking about his experiences and 
indicated that although he had been outgoing prior to his 
combat experiences, since then he avoided crowds and social 
situations.  He indicated that he felt estranged from his 
family and had trouble showing affection.  In regard to 
increased arousal, he had symptoms of insomnia, anger, 
hypervigilance and startle response.

Mental status evaluation revealed that the veteran was 
oriented and that his affect and mood were appropriate to his 
thought content.  He was mildly dysphoric and said that he 
became depressed at times and had symptoms of insomnia, loss 
of energy and interest, and feelings of hopelessness and 
worthlessness.  He denied any suicidal or homicidal ideation.  
His memory was fair for recent and remote events.  He was 
able to perform memory exercises and did serial three 
subtractions easily.  His interpretation of proverbs was 
concrete.  There was no evidence of any overt psychotic 
manifestations, and insight and judgment were grossly intact.  
He did not appear to be overtly anxious and did not show any 
signs of emotion.  He was competent for VA purposes.  

The diagnosis was PTSD with dysthymia.  Under Axis IV, it was 
noted that the severity of the stressors was two to three.  A 
GAF of 60 was assigned; it was noted that the GAF rating was 
for both the current functioning and the functioning over the 
past year.  

In a July 1997 rating decision, service connection was 
granted for PTSD, effective March 17, 1997, and a 10 percent 
disability rating was assigned, effective that same day.

VA medical records show that on August 13, 1997, the veteran 
was seen by a psychiatrist.  He complained about nightmares, 
insomnia, flashbacks, and intrusive thoughts related to his 
traumatic experiences in the Pacific during World War II.  He 
reported that he was anxious and depressed, and complained of 
social withdrawal and temper outbursts, which he had had 
since the war.  He denied suicidal ideation, but admitted to 
occasional passive suicidal ideation and an attempt to cut 
himself in 1965 while intoxicated.  He denied any homicidal 
ideation.  Mental status examination revealed that he was 
alert, cooperative and oriented.  His mood was anxious, and 
his affect was depressed.  There was no gross thought 
disorder.  His thought content revealed his reported symptoms 
and a resentment for not having his complaints taken 
seriously at an earlier time.  Chronic PTSD and rule out 
dysthymia were diagnosed.  It was noted under Axis IV that 
the veteran had had moderate to severe stressors.  A GAF 
rating of "50-41" was assigned.  

In an August 1997 statement, the veteran's daughter reported 
that the veteran had tried to commit suicide once.  She also 
said that he kept to himself and did not visit with family or 
friends anymore, noting that he even stayed in his room when 
she went to visit him.

In a September 11, 1997, statement, a VA social worker, who 
was the coordinator of the PTSD Outpatient Services Team 
(POST), noted that the veteran had been receiving outpatient 
treatment for his PTSD since August 19, 1997, attending two 
PTSD group meetings a week.  It was indicated that he was 
expected to receive ongoing treatment for an indeterminate 
length of time.

In a September 24, 1997, statement, the same social worker 
noted that the veteran was attending two PTSD groups per week 
and that one of the his primary symptoms of PTSD had been 
alcohol abuse, used to self-medicate against intrusive 
thoughts, recurrent nightmares and flashbacks.  It was noted 
that, if his history was accurate, his social skills had been 
severely impaired by PTSD.  It was reported that he had 
managed to work for years and had retired from the United 
States Post Service.  The social worker noted that, regarding 
treatment of PTSD, frequently symptoms emerged that were held 
at bay through the years via avoidance, isolation, 
preoccupation and self-medication.  It was opined that the 
veteran was very much debilitated by his memories of combat 
experiences and that his PTSD was close to being severe 
because of his age, long history of avoidance and isolation, 
and his newfound commitment to sobriety.  The social worker 
noted that, if the veteran were to return to substance abuse, 
he could perhaps stave off the presentation of his symptoms, 
but that it would only be a masking of them.  The social 
worker opined that the veteran was unable to return to work 
and that his primary obligation should be to continue 
engaging in treatment for his PTSD, an effort that would take 
up most of his waking hours.  It was noted that he had 
suppressed so much, which was now emerging, that treatment 
should probably be increased.  It was the social worker's 
opinion that, considering the veteran's age and length of 
suffering, a service-connected rating at the severe level 
would be just.

At the December 1997 hearing held before an RO hearing 
officer, the veteran reported that he had retired from the 
United States Post Service, but that his retirement was based 
on age and not disability.  He said that he currently went to 
swap meets where he would sell items that he owned.  He noted 
that he also spent time at a public library researching 
patents because he had invented something.  As for 
socialization, he said that he had friends but that they were 
not close friends.  He described himself as a loner, and 
reported flare-ups of anger toward his friends and children.  
With regard to a typical day, he said that he did not go out 
and that he spent time at home doing chores.  He noted that 
he did not even visit his children.  December 1997 
Transcript.

In a December 1997 hearing officer's decision, an effective 
date of March 17, 1996, was assigned for the grant of service 
connection for PTSD.  A 30 percent evaluation was also 
assigned, effective that same date.  

In a March 1998 statement, most of which is virtually 
identical to her September 24, 1997 statement, the VA social 
worker noted that the veteran continued to receive treatment 
for his PTSD, attending two groups per week.  The essential 
difference between the two statements is that in the March 
1998 one the social worker stated her opinion that the 
veteran's PTSD had reached a degree closer to profound and 
that he was profoundly unable to return to gainful 
employment, again noting that his primary obligation was to 
continue with treatment for his PTSD, an effort that would 
take most of his waking hours.  It was reported that his 
emerging feelings and memories indicated a clinical 
preference toward a more intensive treatment schedule.  The 
social worker concluded that, given the veteran's age and the 
marked decrease in his ability to hold employment, an award 
of a service-connected rating at the severe level should be 
granted.

VA outpatient treatment records reflect that on July 15, 
1998, the veteran was seen by a G. Paz, M.D.  He reported 
that he felt anxious and had been sober for three months.  He 
also indicated that he slept five hours a night and still had 
nightmares almost every night.  His mood was depressed, 
expansive and irritable.  He admitted to suicidal and 
homicidal ideas.  It was noted that he felt as if somebody 
were whispering or talking to him, but that he could not make 
out what was being said.  The assessments were PTSD, major 
depression versus bipolar mood disorder, and alcohol 
dependence in remission for three months.  On August 3, 1998, 
the veteran requested a letter from Dr. Paz. 

In an August 3, 1998, letter to the RO, Dr. Paz said that the 
veteran was his patient in the PTSD Outpatient Services 
("POST").  Dr. Paz reported that the veteran had intrusive 
recollections of traumatic experiences, and nightmares of 
traumatic experiences once a week, which awakened him from 
sleep and caused hyperarousal symptoms of increased heart 
rate and sweating.  It was noted that he had violent dreams 
nightly, although they were not all combat-related.  It was 
indicated that the veteran did not have the desire to study 
to better his life because he felt that his life was not 
worth living, even though he had a family, and he had no 
sense of a future.  It was noted that he had had only 
physical labor jobs and was unable to concentrate due to 
intrusive recollections, which interfered with his ability to 
work at a higher level of skill.  It was reported that he was 
hypervigilant, cried when talking about traumatic 
experiences, and was unable to talk to, and avoided contact 
with, people.  He was noted to have poor social relationships 
and to be socially isolated.  It was reported that he had 
been sober for one year and had become more socially active 
since becoming sober because alcohol had contributed to his 
social isolation.  The doctor noted that the veteran was 
still unable to relate to large crowds, family and friends, 
and that he felt most comfortable among combat veterans in 
the PTSD group he attended.  The overall level of psychiatric 
disability was described as severe and a GAF of 45 was 
assigned.  

VA medical records show that in December 1998, the veteran 
indicated that he still woke up in the middle of the night 
and was unable to fall back asleep.  He reported that he was 
depressed and anxious during the day.  The impressions were 
PTSD and depression.  In January 1999, it was noted that 
there was a gradual improvement with regard to PTSD.  

At the March 1999 videoconference hearing, the veteran 
testified that he had a lot of depression and suicidal 
thoughts, violent dreams, including about running out of 
ammunition, and that he would become paranoid and start 
vibrating inside.  He indicated that he had "not too many" 
friends, that he got along with some of his neighbors, that 
he became easily agitated, and that he would forget things, 
such as when he would go to his room for something and then 
forget what it was.  He stated that he went to movies 
occasionally and rented videotapes, and that he read the 
newspaper but not books as, from page to page, he would 
forget what he read.  He also indicated that he had frequent 
panic attacks, which he described as a fear that someone 
might shoot him when stopped at a red light or feeling that 
someone might be after him when in a crowd.  He testified as 
to some marital difficulties but stated that he had been 
married for 46 years.  

With regard to employment, the veteran testified that he 
retired from the United States Postal Service when turned 62 
because he could not take working there anymore.  He had not 
had any disciplinary problems while working at the post 
office and supervisors were nice to him, aware that he became 
easily upset.  He indicated that after he retired he went to 
swap meets to buy and sell goods to supplement his retirement 
income but that he was prohibited from parking his commercial 
truck in the driveway so he sold the truck and gave up swap 
meets.  He then became involved in inventing things.  He 
reported that he would soon be filing an application for a 
patent and that he previously had been denied a patent.  He 
reported that he had had difficulty finishing his inventions 
and difficulty concentrating.  He also stated that he had 
problems following instructions, noting that when he last 
renewed his driver's license, he did not pass the written 
part of his driver's license test the first time because it 
was hard to concentrate.  March 1999 Transcript.

VA outpatient treatment records show that, in March and May 
1999, the veteran's PTSD was described as stable.  In June 
1999, it was noted that he appeared to be in good control of 
his impulses.  He said that he only slept at most five hours 
a night.

In July 1999, the Board remanded the issue of entitlement to 
a rating in excess of 30 percent for PTSD for further 
development, to include another VA psychiatric examination.

VA medical records reveal that in July 1999 the veteran 
reported that he was able to sleep longer.  The Axis I 
impressions were PTSD, which was 30 percent service-
connected, and rule out depression versus dysthymia.  In 
August 1999, the veteran indicated that he had been tense 
with a lot of anxiety ever since his discharge from service.  
He said that he still did not like to mix with crowds and 
desired to return home in those situations.  He stated that 
he felt uneasy when he had to speak in his PTSD group, and 
that he dreamt mostly of violence and war memories and was 
fearful that he would die in his sleep.  In September 1999, 
when he reported for PTSD treatment, it was noted that he 
appeared stable.  He denied any suicidal or homicidal 
ideation, and said that his body was always vibrating inside.  
He indicated that he did not associate with anyone except for 
his buddies at the VA and that he did not "really" visit 
his grandchildren even though they lived near him.  It was 
noted that although he reported having noticed no change with 
an increase in his medication, he appeared calmer and less 
depressed.  In November 1999, when he received additional 
treatment, it was noted that he appeared stable.  He denied 
any suicidal or homicidal ideation, and felt that one of his 
medications helped him sleep better.  VA records show that as 
of November 1999 the veteran had continued to attend PTSD 
group sessions.

The veteran underwent another VA psychiatric examination on 
December 9, 1999.  He reported that he had a history of PTSD 
symptoms for several years.  He admitted to flashbacks, 
insomnia, dreams and nightmares about his combat experiences, 
depression and guilt symptoms, substance abuse, heightened 
startle response, survivor's guilt, and withdrawal from 
others.  He denied any history of psychiatric 
hospitalization.  He indicated that he had a 50-year history 
of alcoholism, but that he had not had an alcoholic drink 
since August 1997.  He said that he had worked as a mail 
handler from 1971 to 1987, when he retired.  He claimed to 
have few friends, and stated that he mostly stayed home 
except for going out on errands or taking his adult son to 
medical appointments.  He reported that he kept himself 
occupied by reading, watching television, listening to music 
and spending time on his hobby of inventing household items.

On mental status evaluation the veteran was noted to be 
casually dressed and groomed, alert, fully oriented, coherent 
and relevant.  He was mildly depressed and anxious.  His 
affect was full and appropriate to thought content.  He 
denied any suicidal or homicidal ideas, hallucinations, and 
delusional ideas.  His cognitive functions were intact.  
Insight and judgment were fair.  He was competent for VA 
purposes.  Chronic PTSD and alcohol dependence in remission 
were diagnosed.  Under Axis IV, it was noted that the veteran 
had had a severe combat experience.  A GAF rating of 60 for 
current functioning and for functioning for the past year was 
assigned.  The examiner noted that the GAF rating of 60 
reflected moderate difficulty with social and occupational 
functioning.  He was noted to be definitely impaired in his 
ability to establish and maintain effective relationships 
with people.  It was noted that his social and industrial 
impairment was due solely to his service-connected PTSD 
symptoms of flashbacks, insomnia, dreams and nightmares of 
his war experiences, survivor's guilt, depression, anxiety, 
and withdrawal from others; his alcohol dependence was in 
remission and was not causing psychiatric problems at that 
time.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court"), addressed the issue of 
"staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection -- which describes the present 
case -- and a claim for an increased rating of a service 
connected disability.  Where entitlement to compensation has 
already been established, and an increase in disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  However, the rule of Francisco is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board notes that, effective November 7, 1996, the VA's 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 
4, was amended with regard to rating psychiatric disorders.  
See 61 Fed. Reg. 52,695-702  (1996) (codified at 38 C.F.R. § 
4.130).  

Under the pre-November 7, 1996 rating criteria, a 100 percent 
evaluation is warranted the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
resulting in profound retreat from mature behavior; or the 
veteran is demonstrably unable to obtain or retain 
employment.  A 70 percent evaluation is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to maintain or 
retain employment.  A 50 percent disability rating is 
warranted when the ability to establish or maintain effective 
and wholesome relationships with people is considerably 
impaired and by reason of the psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 
30 percent evaluation is warranted where there is definite 
impairment in the ability to establish or maintain effective 
and relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.   38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996). 

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court"), stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative," whereas the other 
terms were "quantitative" in character, and invited the Board 
to construe the term "definite" in a manner that would 
quantify the degree of impairment.  The VA General Counsel 
concluded that the term "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOGCPREC 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).  

Under the old criteria, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  
38 C.F.R. § 4.129 (1996).

Effective November 7, 1996, a 30 percent evaluation for PTSD 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of an 
inability to perform occupational tasks.  However, a person 
with a 30 percent disability rating can generally function 
satisfactorily and routine behavior, self-care, and 
conversations are normal.  Symptoms include the following: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130 (1999).

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity.  
Symptoms include the following: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material and 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking or mood.  
Symptoms include the following: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is warranted for total 
occupational and social impairment.  A total occupational and 
social impairment includes symptoms such as the following: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Age cannot be considered as a factor in evaluating a service-
connected disability.  Unemployability associated with 
advancing age or intercurrent disability cannot be used as a 
basis for a total disability rating.  38 C.F.R. § 4.19 
(1999).

Analysis

Initially, the Board finds that all relevant evidence has 
been obtained and that the duty to assist the claimant is 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A); see Stegall v. West, 11 Vet. 
App. 268 (1998).

Because the effective date of the grant of service connection 
and award of disability compensation for PTSD is prior to the 
regulatory change in the rating criteria, the veteran he is 
entitled to application of the version most favorable to him.  
However, the effective date of November 7, 1996, for the 
revised criteria prevents the application of those criteria 
prior to November 7, 1996.  Thus, prior to November 7, 1996, 
only the old criteria will apply, but from November 7, 1996, 
to the present the veteran is entitled to the application of 
the criteria most favorable to him.  See DeSousa v. Gober, 10 
Vet. App. 461 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In the instant case, the RO provided notice to 
the veteran of, and also applied, the revised regulations in 
the various supplemental statements of the case and 
considered his claim under both the old and the new criteria.  
Thus, the Board finds that it may proceed with a decision on 
the merits, with consideration of the original and revised 
regulations, and without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-94 (1993).  The Board 
must also determine whether the old or new rating criteria 
are more favorable to the veteran.  VAOPGCPRC 3-2000 (April 
10, 2000).  

The Court has noted that a Global Assessment of Functioning 
(GAF) rating of 55 to 60 indicates moderate difficulty in 
social, occupational, or school functioning.  See Carpenter, 
8 Vet. App. 240, 242 (1995).  A GAF score of 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or as any serious impairment 
in social, occupational or school functioning (e.g., no 
friends, unable to keep job).  Richard v. Brown, 9Vet App. 
266, 267 (1996).  Additionally, since the veteran's appeal is 
from the rating decision that granted service connection for 
PTSD, consideration must be given to the applicability of 
"staged ratings."  Fenderson v. West, 12 Vet. App. 119 
(1999)

The record reflects that although the veteran's mental status 
was found to be normal when he was treated for alcohol abuse 
in December 1990, at the time of a VA psychological 
assessment in April 1997, he was complaining of war 
nightmares a few times a month, memories of his war 
experiences, and depression since service.  However, he 
specifically denied flashbacks.  He gave inconsistent 
information about the amount of sleep he obtained, but 
attributed some of his sleep problems to noise in his 
neighborhood, including gunfire.  Moreover, although he 
reported having had a number of jobs since service, he had 
worked for the postal service from 1971 to 1987, when he 
retired.  He reported impaired concentration, described as 
misplacing items and forgetting what he was looking for, but 
on mental status examination his memory was found to be 
intact.  Although the results of the MMPI2 were found to be 
valid, it was noted that the veteran might have over-reported 
the extent and severity of his psychopathology and that he 
might possibly be exaggerating his symptoms.  In any event, 
the examiner assigned a GAF rating of 55, which is consistent 
with no more than definite or "moderately large" social and 
industrial impairment.  

When the veteran underwent the May 1997 VA psychiatric 
examination, he reported that he had nightmares once or twice 
a week and occasional flashbacks.  However, less than a month 
earlier, at the time of the April 1997 psychological 
evaluation, he had denied flashbacks and reported having 
nightmares only about three times a month.  Thus, a question 
is raised as to which account is accurate.  In any event, 
based on the veteran's subjective complaints and the mental 
status examination findings, the examiner assigned a GAF 
score of 60, which indicates somewhat better functioning than 
assessed by the April 1997 examiner.  Accordingly, up to this 
point, it is concluded that the competent and credible 
evidence does not show disability warranting more than a 30 
percent rating under the old criteria.  Under the revised 
rating criteria the veteran would have to have such symptoms 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material and forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  While 
the veteran complained of memory/concentration problems, no 
significant deficits in those areas were noted by the various 
examiners.  Moreover, although he was described as a poor 
historian and as having difficulty expressing how his 
symptoms impaired his day to day functioning, as noted by the 
April 1997 examiner, the evidence does not show that he had 
panic attacks, impaired judgment, flattened affect, or such 
speech abnormalities as are contemplated by the rating 
criteria.  However, at the time of the May 1997 psychiatric 
examination, the veteran was noted to interpret proverbs 
concretely, suggesting some possible impairment of abstract 
thinking.  Nevertheless, his psychiatric manifestations are 
not shown to have more closely approximated those required 
for a 50 percent rating since most of the criteria for a 50 
percent rating were not met.  

On August 13, 1997, a VA psychiatrist noted that the 
veteran's GAF score was 51-40, presumably meaning that 
current functioning was "51" and for the previous year it 
was "41."  In any event, this suggests a higher level of 
disability than 
previously shown.  The evidence further reflects that in 
September 1997 a VA social worker described the veteran's 
PTSD as severe, also indicating that the veteran was unable 
to return to gainful employment and that he should receive 
treatment for his PTSD, which ought to involve most of his 
waking hours.  However, according to a statement of March 
1998 from the social worker, the veteran was still only 
attending two PTSD groups per week.  Thus, it is clear that 
his treatment could not have been involving "most of his 
waking hours."  Additionally, the September 24 statement 
indicates that the social worker's opinion as to the severity 
of the veteran's PTSD included consideration of his age and 
his length of suffering, neither of which is an appropriate 
basis for rating the disability.  In evaluating a service-
connected disability, the question is what is the level of 
disability during the period in question.  While the social 
worker's March 1998 statement was in many respects virtually 
identical to that of the September 24, 1997 one, on the 
latter occasion she characterized the veteran's PTSD as 
profound, without reporting any specific findings to support 
that characterization.  Moreover, her reference in both 
statements to the veteran having used alcohol to self-
medicate against symptoms that included flashbacks conflicts 
with the veteran's denial of flashbacks as recently as April 
1997.  Thus, it appears that the social worker's opinions 
were based to at least some extent on an inaccurate history 
of symptoms, while also taking into consideration factors, 
such as the veteran's age, which can not be considered.  
Also, it is unclear to what extent the social worker, who 
identified herself as the coordinator of a PTSD team (POST), 
was personally involved in the veteran's PTSD groups, since 
most of the record entries for such were written by other 
individuals.  Accordingly, her opinions as to the degree of 
disability and its effect on the veteran's employability are 
of limited value.

In regard to the letter from Dr. Paz, who described the 
veteran as his patient in the PTSD Outpatient Services (of 
which the social worker had identified herself as 
coordinator), Dr. Paz noted that the veteran had sleep 
related problems such as nightmares once a week and violent 
dreams every night, the latter not all related to combat.  In 
that regard, the veteran previously reported being awakened 
at night by noises in his neighborhood, such as gunshots, 
which Dr. Paz did not mention.  Such slept related problems 
do not directly affect one's ability to work or to engage in 
relationships with others.  Dr. Paz's comment on the 
veteran's lack of desire to study in order to improve his 
life appears to refer to the remote past, inasmuch as the 
veteran was in his 70s when under Dr. Paz's care.  The 
veteran's motivation or desires many years, if not decades, 
earlier do not provide a basis for rating PTSD which was not 
service connected until 1996.  Additionally, Dr. Paz's 
statement does not acknowledge that the veteran worked for 
the US Postal Service for more than 15 years, retired due to 
age and not disability, and, according to his service 
separation document, had only a 7th grade education prior to 
service.  Also, neither the social worker nor Dr. Paz noted 
that the veteran had been attending swap meets where he would 
sell items, obviously engaging in contact with other people, 
and that he was also researching patents at a public library 
and had invented something.  This raises a question about Dr. 
Paz's reference to the veteran's inability to concentrate 
(and the veteran's testimony of having difficulty 
understanding instructions).  In fact, it appears that Dr. 
Paz's statement was based on an incomplete picture of the 
veteran.  It is also noted that when Dr. Paz saw the veteran 
in mid-July 1998, only a few weeks before the August letter 
to the RO, he diagnosed major depression vs. bipolar disorder 
in addition to PTSD.  Therefore, it appears that Dr. Paz's 
conclusion in the August letter, that the veteran's "overall 
level of psychiatric disability" was severe, with a GAF of 
45, included disability perceived by Dr. Paz as due to major 
depression or bipolar disorder and not just PTSD.  

In view of the factors discussed above, the statements of the 
VA social worker and Dr. Paz are of limited probative value.  
Nevertheless, along with the August 13, 1997 treatment 
record, they do tend to show a higher level of disability 
from that demonstrated initially and support a conclusion 
that the veteran's disability from PTSD was considerable, 
rather than definite, under the old rating criteria.  Thus 
beginning on August 13, 1997, the requirements for a 50 
percent rating are met under the old rating criteria.  
However, despite the use of "severe" or "profound," the 
statements by the social worker and Dr. Paz, which have been 
discussed in detail above, are not sufficiently probative, 
when considered with the other relevant evidence, to show 
more than considerable social and industrial impairment under 
the pre-November 7, 1996, criteria.  

The evidence does not show that, under the revised rating 
criteria, more than 30 percent would be warranted for the 
period considered above.  In that regard, there is no 
competent evidence corroborating the veteran's claim of 
"panic attacks;" he does not have flattened affect; his 
speech has not been noted to be circumstantial, 
circumlocutory, or stereotyped; and any memory impairment is 
not shown to result in retention of only highly learned 
material.  Moreover, it is not shown that the veteran forgets 
to complete tasks or that his judgment is impaired.  Although 
he has reported at times going to a room for something and 
then forgetting what he went for, no psychiatrist has 
classified such as being indicative of PTSD related pathology 
rather than ordinary forgetfulness, which is commonly 
experienced.  While he also claims to have had difficulty in 
either concentration or the ability to understand 
instructions and there is some evidence of disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective social relationships, these deficits do 
not more nearly approximate the revised criteria for a 50 
percent rating.  That being the case, they clearly would not 
afford a basis for a rating in excess of 50 percent based on 
the new criteria.  Thus, it is concluded that the evidence 
shows entitlement to a staged rating of 50 percent under the 
old criteria from the time of the August 13, 1997 outpatient 
visit, the old criteria being more favorable at that time.  
However, under Fenderson and the staged ratings concept, our 
inquiry does not end here.  

With the passage of time, the veteran's psychiatric status 
appears to have undergone some improvement, and by the time 
of the December 9, 1999, VA psychiatric examination, his 
global assessment of functioning score was assessed as 60, 
noted by the examiner to reflect moderate difficulty with 
social and occupational functioning, despite the veteran 
endorsing various PTSD symptoms.  At that time the veteran 
was noted to be only mildly depressed and anxious, his 
cognitive functions were intact, and there were no deficits 
of insight or judgment noted.  He reported that he kept 
himself occupied by reading, watching television, listening 
to music and spending time on his hobby of inventing 
household items, which are appropriate to his status as a 
retiree.  The examiner specifically noted that the veteran 
was "definitely" impaired in his ability to establish and 
maintain effective relationships with people and that his 
social and industrial impairment was due solely to PTSD.  
Thus, this evidence supports a conclusion that as of the date 
of the examination, the veteran's PTSD was again productive 
of no more than definite (moderately large) social and 
industrial impairment, warranting no more than a 30 percent 
rating under the old criteria.  Clearly, the revised criteria 
were not met or more nearly approximated at that time.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999) 

In conclusion, the Board is aware that, due to the particular 
circumstances of this case, some of which were addressed in 
the Board's July 1999 decision on the issue of an earlier 
effective date, the veteran believes he should have been 
compensated for his psychiatric disorder over the several 
decades since his separation from service.  It must be 
emphasized, however, that he can not now be awarded a rating 
higher than warranted by the status of his disability in an 
attempt to compensate him for the fact that service 
connection was not granted until recently.  


ORDER

An initial rating in excess of 30 percent for post-traumatic 
stress disorder prior to September 11, 1997 is denied. 

An initial rating of 50 percent for PTSD from September 11, 
1997, to December 9, 1999, is granted, subject to regulations 
governing the payment of monetary benefits. 

An initial rating in excess of 30 percent since December 9, 
1999, is denied.   



		
	JANE E. SHARP 
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 17 -


- 6 -


